Citation Nr: 9926230	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. §§ 1315, 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The appellant is the veteran's surviving spouse.  The veteran 
had active honorable service from October 1965 to March 1967, 
including service in the Republic of Vietnam where he 
sustained grenade injuries resulting in the award of The 
Purple Heart Medal.  He died in February 1998.  

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denying the benefits at issue here.  


REMAND

This claim is well grounded.  38 U.S.C.A. § 5107 (West 1991).

The death certificate prepared by a deputy coroner reflects 
that the veteran died in February 1998 at his residence; that 
the cause of death was arteriosclerotic cardiovascular 
disease; and that the approximate interval between onset and 
death was "years."  An autopsy was not performed.  No other 
disorder was noted on the certificate of death as a 
significant condition contributing to death.  

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder, assigned 
a 100 percent disability evaluation; residuals of shell 
fragment wound of the right upper arm with involvement of the 
ulnar, median and radial nerves, assigned a 50 percent 
disability rating; residuals of shell fragment wound of the 
right upper arm, Muscle Group V, assigned a 10 percent 
disability evaluation; and scar of the forehead, also 
assigned a 10 percent rating.  The combined service-connected 
disability rating was 100 percent.  The veteran was entitled 
to special monthly pension under 38 C.F.R. § 3.351(d)(1) on 
the basis of his service-connected disabilities and 
nonservice-connected Pickwickian Syndrome, assigned a 60 
percent disability rating, and organic heart disease, 
assigned a noncompensable rating.  He was also entitled to 
special monthly compensation (S-2) under 38 U.S.C.A. 
§ 1114(s) on the basis of the service-connected disabilities.  

The appellant, who reports knowing the veteran since high 
school, contends that addiction to nicotine and exposure to 
Agent Orange in Vietnam contributed to cause his death.  

The record reflects that the veteran's blood pressure on a 
preservice physical examination was 120/80, and the report of 
his January 1967 physical evaluation board reflects that the 
general physical examination was within normal limits without 
specifically recording a blood pressure reading.  The next 
clinical evidence of record is the veteran's November 1968 
Temporary Disability Retired List (TDRL) examination at 
Wright-Patterson Air Force Base Hospital.  Significantly, at 
that time his blood pressure was 154/100, hypertension was 
diagnosed, and the veteran was scheduled to return for 
hospitalization and evaluation of hypertension later that 
month.  Based on the examination findings in November 1968 
the veteran was continued on the TDRL.  Unfortunately, any 
hospital records are not included in the claims folder.  
Hence, further development is in order. 

In the 1968 report the veteran is reported to have drove a 
truck.  Truck drivers, especially interstate drivers, are 
required to undergo periodic medical examinations, the 
findings of which might be helpful to the appellant's claim.  
Also, because of the veteran's TDRL status, he would have 
been required to undergo additional periodic examinations.  
Naturally, the Board is interested in obtaining any 
additional available medical information pertinent to the 
claim.  This includes determining whether additional clinical 
evidence is available which shows when the hypertension was 
first clinically manifest. 

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist a claimant in filing a claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of a claim includes the duty to request 
information which may be pertinent to the claim. 38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991). See Counts v. Brown, 6 Vet. 
App. 473 (1994).  Here, the November 1968 report from Wright-
Patterson Air Force Base Hospital reflects that the veteran 
was scheduled for admission for evaluation of his 
hypertension later that month.  It is likely that clinical 
records made on that admission would include data pertaining 
to the onset of hypertension and perhaps any treatment 
received by the veteran prior to November 1968.  To afford 
the appellant every consideration, the case is being REMANDED 
to the RO for the following action:  

1.  The appellant should be requested to 
provide a list of all medical treatment 
and/or examinations that the veteran 
received following his service discharge 
in March 1967.  She should also be 
requested to provide the name and address 
of the veteran's employer when he was 
working as a truck driver in November 
1968, and any other possible source of 
treatment information.  She should be 
asked to complete any necessary 
authorizations for release of private 
information to the VA.  The RO should 
then try and obtain all clinical records 
from the sources reported by the 
appellant which are not in the claims 
file.  The RO should contact any private 
employers named by the appellant and 
request medical treatment records.  Any 
records of VA inpatient and outpatient 
medical treatment mentioned by the 
appellant, which are not currently on 
file, should be obtained and associated 
with the claims folder.  If any private 
treatment is reported and the records are 
not obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  

2.  The RO should directly contact the 
United States Air Force Hospital at 
Wright-Patterson Air Force Base and 
request any available clinical records, 
to specifically  include any report of 
hospitalization in November 1968 or 
thereafter for hypertension.  

3.  The RO should contact the National 
Personnel Records Center and request that 
a special search be completed for any 
additional service medical records that 
may be available, to include reports of 
any examinations conducted regarding the 
veteran's TDRL status between 1968 and 
1972, as well as the aforementioned 
November 1968 hospitalization at Wright 
Patterson.  

4.  If after completing the foregoing the 
evidence is not in equipoise the RO 
should submit the claims folder for a 
comprehensive review by a specialist in 
cardiology.  The examiner is requested to 
attempt to ascertain the date of onset of 
the veteran's hypertension, and answer 
whether it is at least as likely as not 
that hypertension was manifested during 
the year immediately following the 
veteran's service discharge in March 
1967?  The data upon which all opinions 
are based must be set forth in detail.  
The opinion, which should be typed, 
should thereafter be associated with the 
claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

After completion of the above development, the RO should 
provide the appellant and her representative with a 
Supplemental Statement of the Case.  They should be afforded 
the appropriate amount of time to respond thereto.  Then, the 
entire claims file should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


